Citation Nr: 0904360	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-08 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel


REMAND

The Veteran had active military service from August 1969 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In a July 2005 statement the Veteran reported that he was 
field wireman with 2/12 Field Forces and worked alongside 
infantry.  He stated that he was also in Cambodia while in 
Vietnam.  He further reported that he was involved in a mine 
explosion and witnessed an individual who stepped on a mine 
and lost a leg.

In correspondence dated in July 2006 statement he provided 
the following stressor evidence:

While on guard duty bunker line.  Was 
fired on by V.C N.V.A. ? many times at 
night, would return fire back.

Ran radio couier [sic] to many remote 
firebases would travel alone in Jeep or 
3/4 ton truck, to replace broken 
commcations [sic] radios, land line 
telephones ect [sic].  Would be fired 
on while driving.  Sometimes would run 
with conveys, would see (wounded/dead) 
at time at fire bases.

Was 3 wks in Cambodia 2 weeks before 
U.S. forces started there [sic] Clean 
up Campaign 'Military' there with 
service battery 2/12.  5 ton ran over 
land mine and pieces of wheel struck me 
on back and buttocks area.  Service 
battery XO wanted to put me in for 
Purple Hearth [sic] but I refused.

Made a lot of trips to Quin Lo:  2/12 
had a battery there at firebase.  Had a 
lot of small arms fire and mortars 
fired at us.  Trips were for support of 
commcations [sic] eqipment [sic] or 
parts.  This was a very active base for 
unfrendly [sic] fire.  Seen a lot of 
body bags there.

Post-service treatment records dating from June 2004 to 
December 2007 show the Veteran diagnosed with PTSD.  An 
October 2004 mental health intake report showed the Veteran 
stating that he was diagnosed with PTSD in 1975 or 1976.  In 
his claim form, the veteran reported that he was treated for 
PTSD from 1970 to the present at the VA Medical Center in 
Mountain Home.  As it does not appear that the RO attempted 
to obtain VA medical records that pre-date June 2004, remand 
is necessary.  

The Veteran was afforded a psychological evaluation in 
November 2007.  During the examination he reported that he 
went to Vietnam with the military occupational specialty 
(MOS) of "13Alpha10/Field Artillery and it changed to 
36K20/Communications."  He also reported his headquarters 
were in Fu Loi (Vietnam) and that he would ride "to several 
different artillery batteries taking equipment."  The 
Veteran recounted being with his supply sergeant when a land 
mine blew his leg off.  He mentioned "fighting at night at a 
firebase in the middle of a rubber plantation called Quan 
Loi" and "another time when they were stuck on a mountain 
doing radio relays with no supplies and none able to be sent 
due to their location."  Additionally, the Veteran reported 
"re-experiencing his military days in nightmares after 
Vietnam and for many years after."  The examiner opined that 
the Veteran "does appear to endorse symptoms consistent with 
a diagnosis of PTSD."  While the examination yielded an axis 
I diagnosis of PTSD, the examiner did not opine as to a link 
between current symptomatology and an in-service stressor.  

DD 214 confirms service in Vietnam during the Vietnam 
conflict.  As the veteran provided additional details, 
directly to the Board, concerning his reported stressors, the 
RO should contact the U. S. Army & Joint Services Records 
Research Center (JSRRC), to corroborate his reported 
engagement in combat and other stressors.  He reported that 
his stressors occurred between April 27 to June 30, 1970.  
Thereafter, if a stressor is confirmed, the Veteran should 
also be accorded a C&P PTSD examination.  38 C.F.R. § 3.327.  
Since the claims file is being returned it should be updated 
to include any recent VA treatment records.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

The Board also notes that the veteran provided the name of a 
servicemember in his November 2008 PTSD questionnaire who was 
with him a lot of the time.  On remand, the veteran should be 
informed that he can submit alternate forms of evidence to 
support his claim, such as buddy statements from the 
identified servicemember as well as other servicemembers.  
VA regulations provide that upon receipt of additional 
pertinent evidence after a Statement of the Case or the most 
recent Supplemental Statement of the Case has been issued and 
before the appeal is certified to the Board of Veterans' 
Appeals and the appellate record is transferred to the Board, 
the agency of original jurisdiction will furnish the Veteran 
and his representative a Supplemental Statement of the Case.  
See 38 C.F.R. § 19.31.  

The Board notes that newly submitted evidence was submitted 
directly to the Board without a waiver of RO jurisdiction.  
See 38 C.F.R. § 20.1304(c).  Included were VA treatment 
records dating from June 2004 to July 2008, which showed that 
the Veteran had evaluations addressing his PTSD.  As this 
evidence pertains to the appealed issues the RO must issue a 
supplemental statement of the case pursuant to 38 C.F.R. 
§ 19.31 on remand.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

1.  Advise the Veteran that he can 
submit alternate forms of evidence to 
prove the occurrence of his stressors, 
such as a buddy statement from someone 
who witnessed the incident(s) that he 
claims to have seen or who was told 
about it at the time.  

2.  Contact the U. S. Army & Joint 
Services Records Research Center 
(JSRRC), and any other appropriate 
agency for stressor verification.  
Also, unit histories for "HHB 2d Bn 12th 
Arty" in Vietnam / Cambodia for the 
time period April 27 to June 30, 1970, 
must be requested.

3.  Request medical records from the 
Mountain Home VAMC dating from 1970 to 
June 2004 and from July 21, 2008, to 
the present.  If no further treatment 
records exist, the claims file should 
be documented accordingly.  Also 
attempt to obtain any other pertinent 
treatment records identified by the 
Veteran during the course of the 
remand, provided that any necessary 
authorization forms are completed.  

4.  If a stressor is corroborated, 
schedule the Veteran for an examination 
with regard to his claim for service 
connection for PTSD.  The RO should 
inform the examiner that only verified 
stressor(s) may be used as a basis for 
a diagnosis of PTSD.  If a diagnosis of 
PTSD is deemed appropriate, the 
psychiatrist should specify whether 
there is a link between current PTSD 
symptoms and a verified in-service 
stressor.  A complete rationale for 
this opinion must be provided.  The 
claims file must be made available to, 
and reviewed by, the examiner, and the 
examination report must reflect that 
the claims file was reviewed.  All 
indicated tests must be performed, and 
all findings reported in detail.  

5.  After the requested development has 
been completed, and after undertaking 
any other development deemed 
appropriate, re-adjudicate the issue on 
appeal.  Said readjudication must 
consider all evidence compiled since 
the February 2007 Statement of the Case 
(SOC).  If the benefit sought remains 
denied, the Veteran and his 
representative should be furnished with 
a supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
